Motion referred to the court that rendered the decision in Matter of Heos v. McCloskey, decided December 11, 1950 (277 App. Div. 1129). Present — Nolan, P. J., Carswell, Johnston, MacCrate and Schmidt, JJ. Motion to substitute an administratrix in place of decedent Peter Heos granted. Motion to reverse order of February 8, 1950, granted. (See Matter of Heos v. McCloskey, 277 App. Div. 1129; 278 App. Div. 768.) Motion to direct the Sheriff of the City of New York to execute the body execution granted to the extent of directing said Sheriff to execute said body execution in the sum of $3,000, plus interest and legal fees, in favor of Lesvia Williams, as administratrix of Peter Heos, deceased. Present — Johnston, Acting P. J., Adel, Wenzel and MacCrate, JJ.